DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 & 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 in line 7, “the method comprises” should be replaced by “the method  further comprises”.
      Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (2018/0092122), Babaei hereinafter, in view of  Shin et al. (2020/0045706), Shin, hereinafter. 

Re. Claims 1 and  11, Babaei  teaches  a method (Fig.18-20/Fig.35-36) and a communication device (Fig.4, 406) comprising: a processor (Fig.4, 408); and a memory (Fig.4, 409) comprising processor-executable instructions that when executed by the processor cause performance of a method (Fig.18-20/Fig.35-36/Fig.4 & ¶0050) comprising: receive a message from a node (Fig.18-20/Fig.35-36 & ¶0163 - The wireless device receives configuration parameters for a first SPS and a second SPS.  The configuration 
parameters for the first SPS may comprise a first HARQ process offset value. ¶0174 - The wireless device receives configuration parameters for a first SPS and a second SPS.  The wireless device may receive a first DCI activating the first SPS and a second DCI activating the second SPS.); determine a configuration based upon the message (Fig.18-20/Fig.35-36 & ¶0163 – The configuration  parameters for the first SPS may comprise a first HARQ process offset value. ….The wireless device may determine a first HARQ process ID associated with a first transmission corresponding to the first SPS at least based on the first HARQ process offset value. ¶0174 - The first DCI may indicate a first HARQ process offset value.  The second DCI may indicate a second HARQ process offset value.  The wireless device may determine a first HARQ process ID associated with a first transmission corresponding to the first SPS at least based on the first HARQ process offset value.  The wireless device may determine a second transmission associated with the second SPS at least based on the second HARQ process offset value ); activate a semi-persistent scheduling resource based upon the configuration (Fig.18-20/Fig.35-36 & ¶0174 - The first DCI may indicate a first HARQ process offset value.  The second DCI may indicate a second HARQ process offset value.  ¶0163 - The wireless device may receive a first DCI activating the first SPS and a second DCI activating the second SPS.); 
Yet, Babaei does not expressly teach monitor a search space based upon the configuration.
However, in the analogous art, Shin  explicitly discloses monitor a search space based upon the configuration.  (¶0133 - A UE has to monitor NPDCCH candidates (i.e., a set of NPDCCH candidates) according to the control information configured by higher layer signaling.  …  The set of NPDCCH candidates to monitor may be defined in terms of NPDCCH search spaces.  In this case, the UE may perform monitoring using identifiers (for example, C-RNTI, P-RNTI, SC-RNTI, or G-RNTI) corresponding to the respective NPDCCH search spaces. ¶0134 - UE needs to monitor one or more of the following search spaces: a) Type1-NPDCCH common search space, b) Type2-NPDCCH common search space, and c) NPDCCH UE-specific search space. ¶0206 -  Upon receiving the SPS configuration information through the higher  layer signaling, the UE may monitor a search space (i.e., a user-specific search space (USS)) allocated to the corresponding UE using the SPS-C-RNTI value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Babaei’s invention of HARQ process in semi-persistent 
Re. Claims 2 and  12,  Babaei and Shin teach claims 1 and 11 respectively.
Babaei further teaches wherein the monitoring the search space comprising monitoring the search space at a time (¶0125 - The UE configured with SPS configurations may monitor PDCCH and search for a DCI associated with the SPS RNTI (e.g. scrambled with SPS-RNTI).  The base station may transmit a DCI associated to SPS RNTI to the UE to activate or release an SPS grant.  The UE may decode a DCI associated with the SPS RNTI.), the method comprising: receiving or transmitting a second message at the time; and deactivating the semi-persistent scheduling resource based upon the second message (¶0089 - The activation/deactivation of an SPS configuration may signaled via a PDCCH DCI and/or an RRC message by eNB).

Re. Claims 3 and  13,  Babaei and Shin teach claims 1 and 11 respectively.
Babaei further teaches wherein the message received from the node using a physical downlink control channel resource ( ¶0125 - The UE configured with SPS configurations may monitor PDCCH and search for a DCI associated with the SPS RNTI (e.g. scrambled with SPS-RNTI).  The base station may transmit a DCI associated to SPS RNTI to the UE to activate or release an SPS grant.  The UE may decode a DCI associated with the SPS RNTI.¶0174 - The wireless device receives configuration parameters for a first SPS and a second SPS.  The wireless device may receive a first DCI activating the first SPS and a second DCI activating the second SPS.); and wherein the search space monitored using the physical downlink control channel resource. (¶0125 - The UE configured with SPS configurations may monitor PDCCH and search for a DCI associated with the SPS RNTI (e.g. scrambled with SPS-RNTI).  … The UE may decode a DCI associated with the SPS RNTI).

Re. Claim 10,  Babaei and Shin teach claim.
Babaei also teaches further comprising: receiving a third message from the node; and deactivating the semi-persistent scheduling resource based upon the third message. (¶0089-The activation/deactivation of an SPS configuration may signaled via a PDCCH DCI and/or an RRC message by eNB.)



Allowable Subject Matter
Claims 4-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 4 – wherein the configuration is indicative of: the search space; a start time of the monitoring the search space; a time interval; and a second time corresponding to a first resource block; the method comprising: determining a third time based upon the start time and the time interval; and monitoring the search space at the third time.      
Claims 5-9 – depends on claim 4.

 Claim 14 – wherein the configuration is indicative of: the search space;   a start time of the monitoring the search space; a time interval; and a second time corresponding to a first resource block; the method comprises: determine a third time based upon the start time and the time interval; and monitor the search space at the third time.      
Note:  Please see objection for claim 14.
Claims 15-20 – depends on claim 14.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al; 2019/0363857; See Abstract, ¶0141, ¶0148, ¶0154, ¶0159, ¶0178, ¶0179, ¶0205, ¶0206, ¶0208, ¶0214, ¶0220, ¶0221, ¶0228    along with Fig.9, Fig.10A-C, Fig.11A-B, Fig. 12A-C. 
Ganesan 110, ¶0111, ¶0115, ¶0120, ¶0133  along with Fig.1-6.
Jeon et al; 2018/0368174; See ¶0048, ¶0163, ¶0169, ¶0192, ¶0214, ¶0217-¶0218, ¶0230, ¶0237, ¶0262-¶0265, ¶0273-¶0276 along with Fig.20-27. 
3GPP TSG-RAN WG2 #97bis; R2-1702873; Source: InterDigital Communications; Title: Uplink HARQ Operation for NR ; Spokane, USA, April 3rd-7th, 2017. See §2.1, §2.2, §2.3, Proposals 2, 4, 5, 6.
3GPP TSG-RAN WG2 #97bis; R2-1702666; Source: Ericsson; Title: HARQ handling for SPS UL; Spokane, USA, 3rd – 7th April 2017. See §2.1, §2.2, Proposals 1-4.
3GPP TSG-RAN WG2 Meeting #NR AH2; R2-1706417; Source: CATT; Title: Grant-free transmission and SPS; Qingdao, China, 27th – 29th Jun 2017. See §2,  Proposals 1-2.
3GPP TSG-RAN WG2#NR AdHoc#2; R2-1706687; Source:	InterDigital;  Title: SPS and Grant-free operation for NR; Qingdao, China, 27 - 29 June, 2017. See §2-5,  Proposals 1-3.
Yet, none of those references explicitly teach claim limitations in the objected claims as identified above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467